In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-13-00134-CR
                                       No. 07-13-00135-CR
                                  ________________________

                      WILLIAM PERRY MCALLISTER III, APPELLANT

                                                  V.

                                 STATE OF TEXAS, APPELLEE



                        On Appeal from the Criminal District Court No. 3
                                    Tarrant County, Texas
          Trial Court Nos. 1276657D & 1311302D; Honorable Robb Catalano, Presiding


                                          December 1, 2014

                                MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, William Perry McAllister III, pled guilty in open court, before a jury, to

burglary of a habitation1 (Trial Court Cause No. 1276657D, Appellate Cause No. 07-13-

00134-CR) and bail jumping2 (Trial Court Cause No. 1311302D, Appellate Cause No.


      1
          See TEX. PENAL CODE ANN. § 30.02(a)(1), (c)(2) (West 2011).
      2
          See TEX. PENAL CODE ANN. § 38.10(a), (f) (West 2011).
07-13-00135-CR) and was sentenced to fifteen years confinement for each offense,

with the offenses to be served concurrently. Appellant asserts (1) the trial court erred

by admitting evidence of two extraneous offenses, (2) insufficient evidence supports the

court costs in both cases and (3) the Bill of Cost for each case should be reformed to

delete the requirement that the court costs be paid as a condition of parole. Because

the Bill of Cost in each case, as amended, complies with chapter 103 of the Code of

Criminal Procedure and does not contain any statements regarding parole, we affirm

the trial court’s judgment.


                                      BACKGROUND


       An indictment was filed in Cause No. 1276657D alleging that, on or about March

30, 2012, Appellant intentionally or knowingly, without the effective consent of the

owner, Christopher Chestnut, entered a habitation with the intent to commit theft.

Paragraph two of the indictment alleged that, on the same date, Appellant intentionally

or knowingly entered Chestnut’s habitation without his consent and did commit theft.

The indictment also contained a repeat offender notice concerning Appellant’s prior

felony conviction for the offense of possession of a controlled substance.


       An indictment was subsequently filed in Cause No. 1311302D alleging that, on or

about January 7, 2013, Appellant, after being released from custody on a pending

felony charge on condition that he subsequently appear in court, intentionally or

knowingly failed to appear in accordance with the terms of his release as set out in

Bond Number 1089042-J. The subsequent indictment also contained the same repeat

offender notice.


                                            2
        Appellant entered open pleas of guilty to both offenses and asked the jury to set

his punishment.       The State waived the repeat offender notice on the indictment in

Cause No. 127665D. After a punishment hearing, the jury assessed his punishment at

fifteen years confinement and the trial court ordered the sentences to run concurrently.

This appeal followed.


                                              ISSUE ONE


        During the punishment hearing, the State offered evidence of two burglaries that

occurred in December 2004, which were very similar to the burglary charged in the

indictment, i.e., the extraneous offenses involved the theft of a woman’s wallet from a

parked car in a garage near Appellant’s residence in the early morning hours after the

homeowners had left their garage door open. The evidence showed that, shortly after

the two burglaries in 2004, Appellant and an accomplice were captured on video making

purchases at stores near where the burglaries had occurred using credit cards taken

from the women’s wallets.           There was also evidence Appellant pled guilty to the

fraudulent use of the stolen credit cards but was not indicted for the two burglaries. 3


        Appellant asserted at trial that evidence of the 2004 burglaries was substantially

more prejudicial than probative.          The State’s witnesses were the two homeowners

whose garages had been burglarized and the investigating officer, Detective James

Hobbs. Appellant objected to the testimony of the two homeowners but did not object to

Detective Hobbs’s testimony. Detective Hobbs’s testimony was substantially the same
        3
          The jury received an extraneous offense instruction that they could not consider the evidence in
setting Appellant’s punishment unless they found and believed beyond a reasonable doubt that Appellant
committed the offenses, if any.



                                                    3
as the two homeowners except that he provided more detailed descriptions of the stolen

items found in Appellant’s possession and videos showing Appellant and his

accomplices using the stolen credit cards and passing bad checks.


         Texas law generally requires a party to object each time inadmissible evidence is

offered. See Ethington v. State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991). If the

same evidence is introduced from another source, without objection, the defendant is

not in a position to complain on appeal. See Reyes v. State, 84 S.W.3d 633, 638 (Tex.

Crim. App. 2002); Ethington, 819 S.W.2d at 858. Because Appellant did not object to

Detective Hobbs’s testimony, he waived this issue on appeal.             Id.   Accordingly,

Appellant’s first issue is overruled.


                                        ISSUE TWO


         Appellant asserts the original Bill of Cost in each case was not supported by

sufficient evidence because each (1) was not signed, (2) failed to explain what the costs

were, (3) was not dated, (4) failed to identify who was charging the costs or to whom the

costs were owed and (5) failed to establish the trial judge saw each before ordering

costs.    Appellant does not assert the total amount of costs in each Bill of Cost is

incorrect. After Appellant’s brief was filed, the district clerk filed a new Bill of Cost in

each case.


         “We review the assessment of court costs on appeal to determine if there is a

basis for the cost, not to determine if there was sufficient evidence offered at trial to

prove each cost, and traditional Jackson evidentiary-sufficiency principles do not apply.”

Johnson v. State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). “[M]ost court costs

                                             4
(and certainly those discussed in this case) are mandated by statute and thus, subject

to the old adage that ‘ignorance of the law is no excuse,’ dispenses with the need for an

ordinary sufficiency review.” Id. at 388.


       A valid bill of cost “must contain the items of cost, it must be signed by the officer

who charged the cost or the officer who is entitled to receive payment for the cost, and it

must be certified.” Id. at 392. The new Bill of Cost filed by the district clerk in each case

meets these requirements, i.e., it lists the itemized court costs that have accrued in that

case, it contains the seal of the District Clerk of Tarrant County and it is electronically

signed by a deputy clerk certifying that it is “a correct account of the Court Costs, Fees

and/or Fines adjudged against the [Appellant]” in the respective cause numbers through

March 20, 2013. As such, the new Bill of Cost in each case meets the requirements of

chapter 103 of the Code of Criminal Procedure. Id. at 392-93. See TEX. CODE CRIM.

PROC. ANN. arts. 103.001, 103.006 (West 2006). Appellant’s second issue is overruled.


                                        ISSUE THREE


       The Bill of Cost in each case originally contained a statement requiring Appellant

pay his costs as a condition of parole. The authority to set conditions of parole is limited

to the parole board, TEX. GOV’T CODE ANN. § 508.221 (West 2012), and trial courts are

without authority to dictate any condition of parole. Ceballos v. State, 246 S.W.3d 369,

373 (Tex. App.—Austin 2008, pet. ref’d); Aguilar v. State, 279 S.W.3d 350, 352 (Tex.

App.—Austin 2007, no pet.); Bray v. State, 179 S.W.3d 725, 728-29 (Tex. App.—Fort

Worth 2005, no pet.) (en banc). Because this language has been deleted from the new

Bill of Cost in each case, Appellant’s third issue is moot.


                                             5
                                      CONCLUSION


      The trial court’s judgment is affirmed.




                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            6